DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is the first office action on the merits and is responsive to the papers filed on 10/28/2020.  Claims 1-20 are currently pending.

Information Disclosure Statement
1.	The Information Disclosure Statements (IDS) submitted on 10/28/2020 and 4/30/2021 have been considered by the examiner.
	
Drawings
2.	The drawings that were filed on 10/28/2020 have been considered by the examiner.
3.	The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description:
It appears “schematic arrow 56” is missing from the drawings (Paragraph [0034] from the specification)
4.	The drawings are objected to because it appears “LRU” is mislabeled in Figure 2 as it is labeled using reference number 21 in the specification and in Figure 1.
5.	Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

6.	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
7.	This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations in Claim 1 and Claim 19 are:
An application module configured to utilize a set of universal format data; 
A data converter module configured to receive data from any of the set of avionics systems, to adapt the received data to the set of universal format data based on the configuration data file, and to provide the set of universal format data to the application module.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
8.	An application module and data converter module are being interpreted, under broadest reasonable interpretation, as an Electronic Flight Bag (EFB).

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

9.	Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
10.	The disclosure does not describe the claimed function (from Claims 1 and 19) of “an application module configured to utilize a set of universal format data” and “A data converter module configured to receive data from any of the set of avionics systems, to adapt the received data to the set of universal format data based on the configuration data file, and to provide the set of universal format data to the application module,” which is critical or essential to the practice of the invention.  The omitted subject matter is critical for one of ordinary skill in the art to know what specific computer components may accomplish the claimed functionality.  Any claim not specifically mentioned has been included based on its dependency.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

11.	Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Any claim not specifically mentioned has been included based on its dependency.
12.	Claim 1 limitation “An application module configured to utilize a set of universal format data; and a data converter module configured to receive data from any of the set of avionics systems, to adapt the received data to the set of universal format data based on the configuration data file, and to provide the set of universal format data to the application module” which invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The disclosure does not explicitly define the structure of the application module and data converter module.  An application module and data converter module are being interpreted, under broadest reasonable interpretation, as onboard avionics.
13.	Claim 19 limitation “an application module configured to utilize a set of universal format data; and a data converter module configured to receive data from any of the at least one avionics system for each of the set of aircraft, to adapt the received data to the set of universal format data based on the configuration data file, and to provide the set of universal format data to the application module” which invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The disclosure does not explicitly define the structure of the application module and data converter module.  An application module and data converter module are being interpreted, under broadest reasonable interpretation, as onboard avionics.
14.	Therefore, Claims 1 and 19 are indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
14.	The term “increase readability” in Claims 12 and 13 is a relative term which renders the claim indefinite. The term “increase readability” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The term is being interpreted as reducing the workload of the pilot.

Claim Rejections - 35 USC § 103
15.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
16.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

17.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
18.	Claims 1-7, 10-16, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Selvarajan (US 20190312935 A1) in view of Fournier (US 20160019732 A1).
19.	Regarding Claim 1, Selvarajan teaches a memory storing a configuration data file defining a set of data format definitions associated with a corresponding set of avionics systems, the set of data format definitions different from one another (Selvarajan: [0026] and [0031] "In addition, ADAF 125 also establishes a protocol with one or more external applications hosted in the uncertified computing device 155, or remote client, via the gateway 145. ADADB 140 [memory] acts as a core configuration file [configuration data file] used by ADAF 125 to determine parameters such as... (d) which format to provide the data [defining set of data format definitions]..."  Also, "In addition, ADAF 125 may support a variety of data formats for remote client apps, such as JSON, XML, raw binary, FIXM, etc. [set of data format definitions are different]."); 
An application module configured to utilize a set of universal format data (Selvarajan: [0011] "The ADAF may be built using software product line (SPL) architecture. The ADAF may configured to provide data in one or more standard formats [universal format data], such as A834, FIXM, JSON, XML, or raw binary."); 
And a data converter module configured to receive data from any of the set of avionics systems, to adapt the received data to the set of universal format data based on the configuration data file, and to provide the set of universal format data to the application module (Selvarajan: [0031] and [0036] "ADAF 125 also may provide a data standardization feature, which enables raw data from certified avionics control function(s) 115 [receive data from avionic systems] to be converted to a standard format [adapt to set of universal format data] using data collection, data filtering, and/or data formatting [based on configuration data file] in ADAF 125. ADAF 125 also may provide a data access mechanism, which enables data to be transmitted periodically or on a demand-driven or event-driven basis. ADAF 125 also may provide data compression and/or data encryption features, which enable data to be compressed and/or encrypted before transmission."  Also, "ADAF can also simultaneously connect with more than one avionics application [provide to application module]. ADAF may provide data in various standard formats such as JSON, XML, A834, FIXM, etc. ADAF can support different clients simultaneously of different."). 
	Selvarajan fails to explicitly teach an Electronic Flight Bag (EFB) that comprises a memory, application module, and data converter module.  However, Selvarajan does teach onboard avionics that serves requests from remote applications, such as an electronic flight bag (Selvarajan: [0003] and [0025] "An uncertified remote client application may comprise a variety of elements hosted outside the avionics bay, such as, for example, a portable electronic flight bag (EFB), an installed EFB, or an external client such as a ground center."  Also, "In some embodiments, the uncertified computing device(s) 155 host one or more remote client applications that are complementary to primary cockpit systems and have minimal impact on the real-time operation of the FMS. For example, the uncertified computing device(s) 155 may host applications such as an EFB flight planning app, a weather app that retrieves FMS flight plan data, etc.").  In Selvarajan, the onboard avionics is in communication with the electronic flight bag to receive data from avionic systems and to provide data to the application module.  
Also, in the same field of endeavor, Fournier teaches an Electronic Flight Bag (Fournier: [0044] "An EFB 122 may be situated onboard, in a portable manner or integrated into the cockpit. The said EFB can interact (bilateral communication 123) with the avionics equipment 121. The EFB can also be in communication 124 with external computing resources, accessible by the network (for example cloud computing 125). In particular, the computations can be performed locally on the EFB or partially or totally in the computation means accessible by the network.").
Selvarajan and Fournier are considered to be analogous to the claim invention because they are in the same field of onboard avionics to reduce pilot workload.  Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify Selvarajan to incorporate the teachings of Fournier to include and process data in an electronic flight bag because it provides the benefit of a connected aircraft that is used to assist in reducing pilot workload, which can have further benefits such as increased flight safety, reducing costs, and improving flight quality.
20.	Regarding Claim 2, Selvarajan and Fournier remains as applied above in Claim 1, and further, Selvarajan teaches the set of avionics systems includes at least one Flight Management System (FMS) (Selvarajan: [0025] "In the embodiment shown in FIG. 1, ADAF 125 resides along with the certified avionics control functions 115 of interest, e.g., flight management system (FMS) [includes FMS], in the same processor card, sharing the same processor 105.").
21.	Regarding Claim 3, Selvarajan and Fournier remains as applied above in Claim 2, and further, Selvarajan teaches the set of data formats are associated with the formatting of flight plan data of the at least one FMS (Selvarajan: [0025] and [0026] "In some embodiments, the uncertified computing device(s) 155 host one or more remote client applications that are complementary to primary cockpit systems and have minimal impact on the real-time operation of the FMS. For example, the uncertified computing device(s) 155 may host applications such as an EFB flight planning app, a weather app that retrieves FMS flight plan data [associated with formatting flight plan], etc."  Also, "In operation, ADAF 125 establishes a protocol with the certified avionics control functions 115 to fetch data from the certified avionics control functions 115. In addition, ADAF 125 also establishes a protocol with one or more external applications hosted in the uncertified computing device 155, or remote client, via the gateway 145. ADADB 140 acts as a core configuration file used by ADAF 125 to determine parameters such as... (d) which format to provide the data...").  
22.	Regarding Claim 4, Selvarajan and Fournier remains as applied above in Claim 1, and further, Selvarajan teaches the set of avionics systems includes at least a first FMS and a second FMS, and wherein the set of data formats include at least a first data format and a second data format, the first data format associated with the formatting of flight plan data of the first FMS and the second data format associated with the formatting of flight plan data of the second FMS, and wherein the first data format and the second data format are different (Selvarajan: [0023], [0025], [0027] "The application describes an avionics system comprising ADAF, a separate space and time partitioned module, which handles retrieving data from the concerned avionics and then transmitting the data to the respective remote client applications in a suitable format. As described in more detail below, ADAF can advantageously enable client applications to retrieve avionics data by using APIs to blend data from multiple data sources, such as avionics bus/port, avionics shared memory, avionics non-volatile memory (NVM), avionics internal data from one or more sources, etc."  Also, "In some embodiments, the uncertified computing device(s) 155 host one or more remote client applications that are complementary to primary cockpit systems and have minimal impact on the real-time operation of the FMS. For example, the uncertified computing device(s) 155 may host applications such as an EFB flight planning app, a weather app that retrieves FMS flight plan data, etc."  Also, "ADAF 125 governs access to data sets in accordance with parameters saved in ADADB 140. For example, a first parameter X may establish a number of different FPLN data sets [formatting different flight plan data] remote clients can access, a second parameter Y may establish a number of different non-FPLN data sets remote clients can access, and a third parameter Z may establish a periodic rate at which remote clients can access such data sets. In this example, parameters X, Y and Z can advantageously be defined based on factors such as the capability of the hardware, FMS [includes FMS], etc., so as not to negatively impact the FMS operation." Note that Selvarajan discloses the claimed invention except for the second FMS.  It would have been obvious to one having ordinary skill in the art at the time of the invention was made to include a second FMS in an avionics system, since it has been held that mere duplication of the essential working parts of a device involves a flight management system to format flight plan data . Therefore, someone with routine skill in the art can use a second FMS in an avionics system, St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.).  
23.	Regarding Claim 5, Selvarajan and Fournier remains as applied above in Claim 4, and further, Selvarajan teaches the data converter module is further configured to adapt the received data to a set of universal format data defining at least one of a common numbered-bit waypoint format, a common number of types of segments, or a common numbered-bit prediction blocks (Selvarajan: [0025] and [0031] "In some embodiments, the uncertified computing device(s) 155 host one or more remote client applications that are complementary to primary cockpit systems and have minimal impact on the real-time operation of the FMS. For example, the uncertified computing device(s) 155 may host applications such as an EFB flight planning app, a weather app that retrieves FMS flight plan data, etc."  Also, “In addition, ADAF 125 may support a variety of data formats [waypoint format] for remote client apps, such as JSON, XML, raw binary, FIXM, etc. [using common number bit waypoint format]. ADAF 125 also may provide a data standardization feature, which enables raw data from certified avionics control function(s) 115 to be converted to a standard format [adapt to universal format] using data collection, data filtering, and/or data formatting in ADAF 125.”).  
24.	Regarding Claim 6, Selvarajan and Fournier remains as applied above in Claim 5, and further, Selvarajan teaches the data converter module is further configured to provide the set of universal format data to the application module in real-time (Selvarajan: [0005] and [0025] "The ongoing development of connected aircraft is being enabled and facilitated by a number of industry trends, such as big data analysis, real time maintenance, quick development of new avionics, etc. As these trends continue, many developers strive to efficiently and effectively access real time aircraft data [provide universal data in real time] generated every flight leg."  Also, "In some embodiments, the uncertified computing device(s) 155 host one or more remote client applications that are complementary to primary cockpit systems and have minimal impact on the real-time operation of the FMS.").  
25.	Regarding Claim 7, Selvarajan and Fournier remains as applied above in Claim 4, and further Selvarajan teaches the set of avionics systems are associated with a set of different aircraft, and wherein the data converter module is configured to provide the set of universal format data to the application module from any of the set of different aircraft (Selvarajan: [0006] and [0031] "The data tap solution also requires remote clients to manage variations in data formats, which vary for different aircrafts and platforms."  Also, "ADAF 125 also may provide an avionics variation abstraction feature, which enables ADAF 125 to take data from a number of different aircraft baselines [from any set of different aircraft], such as A320, A340, A350, A380, B747, B777x, B757, E2, ERJ, G450, G650, DF7X, etc. In addition, ADAF 125 may support a variety of data formats for remote client apps, such as JSON, XML, raw binary, FIXM, etc. ADAF 125 also may provide a data standardization feature, which enables raw data from certified avionics control function(s) 115 to be converted to a standard format [provide set of universal format data] using data collection, data filtering, and/or data formatting in ADAF 125."). 
26.	Regarding Claim 10, Selvarajan and Fournier remains as applied above in Claim 1, and further, Fournier teaches a display module, and wherein the application module is configured to display at least a subset of the universal format data (Fournier: [0038] and [0064] "The inputting of the information and the display of the information input [display subset of universal format data] or computed by the display means constitute such a man-machine interface. Generally, the MMI means allow the inputting and the consultation of the flight plan information."  Also, "The ground server administering the EFBs then determines the EFB or EFBs concerned and transmits the data [subset of universal format data] to them (for example by means of a database associating the flights with the EFBs). The EFB retrieves the data (interprets the avionics protocol if necessary) and retrieves the runway/entries/intersections information for the flight concerned."). 
27.	Regarding Claim 11, Selvarajan and Fournier remains as applied above in Claim 1, and further, Selvarajan teaches the data converter module is further configured to adapt the received data by way of at least one of adjustments, changes, manipulation, or abstraction (Selvarajan: [0031] "ADAF 125 also may provide an avionics variation abstraction feature, which enables ADAF 125 to take data from a number of different aircraft baselines, such as A320, A340, A350, A380, B747, B777x, B757, E2, ERJ, G450, G650, DF7X, etc. In addition, ADAF 125 may support a variety of data formats for remote client apps, such as JSON, XML, raw binary, FIXM, etc. ADAF 125 also may provide a data standardization feature, which enables raw data from certified avionics control function(s) 115 to be converted to a standard format [adapt data] using data collection, data filtering, and/or data formatting [using adjustments] in ADAF 125.").  
28.	Regarding Claim 12, Selvarajan and Fournier remains as applied above in Claim 1, and further, Selvarajan teaches the data converter module is further configured to adapt the received data to increase the readability of the received data (Selvarajan: [0002] and [0008] "The limited integration can cause flight crew members to juggle between the certified avionics control functions and one or more uncertified computing devices while in the cockpit. The juggling often includes manually transferring information back and forth between the certified avionics control functions and the uncertified computing device(s), which creates extra work for the crew and a risk of a data error occurring during the transfer."  Also, "The present application discloses a new avionics system comprising an avionics data access function (ADAF), which acts as a multi-mode data acquisition agent for one or more onboard avionics control functions and serves the requests from one or more remote client applications. In some embodiments, ADAF comprises a separate space- and time-partitioned module, which handles retrieving data from the onboard avionics and transmitting the data to the remote client application(s) in the appropriate format." Note that Selvarajan increased the readability of the received data because it improves on pilot workload and risks of data errors for on board avionics.).  
29.	Regarding Claim 13, Selvarajan and Fournier remains as applied above in Claim 12, and further, Selvarajan teaches the data converter module is configured to increase the readability of the received data by way of at least one of utilizing 19507088-US-2/71966-1954 alternative vernacular descriptions of the data received or reordering the data received (Selvarajan: [0026] and [0029] "ADADB 140 acts as a core configuration file used by ADAF 125 to determine parameters such as: (a) what data is to be given; (b) which client is to be given data; (c) what rate the data is to be given; (d) which format to provide the data; (e) how much can the data be given; and (f) when to start and stop the data transmission."  Also, "For example, ADAF may provide a data source abstraction feature, which makes data available to a client from one or more sources, which are abstracted from the client. Depending on the availability of the source and priority order, ADAF can choose the data from a number of sources [reordering data received]...").  
30.	Regarding Claim 14, Selvarajan and Fournier remains as applied above in Claim 1, and further, Selvarajan teaches the configuration data file is updateable without redevelopment of the application module (Selvarajan: [0007], [0022], and [0036] "For example, making the avionics directly serve remote client applications could adversely impact the performance, functionality and availability of the avionics application, due to dealing with low DAL level remote client applications. In addition, implementation of client management request algorithms may suffer from delays and a long time to market timetable, due to the high cost of developing and certifying such client request management algorithms."  Also, "The present application describes systems and methods to enable a server-client communication model between certified avionics applications and uncertified remote client applications. An avionics software component can act as a multi-mode data acquisition agent for one or more avionics onboard and serve requests from one or more remote client applications. The systems and methods described herein advantageously exhibit minimal impact to avionics applications in terms of cost, schedule, performance, and availability [updateable without redevelopment of application module]."  Also, "The loadable configuration file can be tailored and loaded without a need to change the loaded software.").  
31.	Regarding Claim 15, Selvarajan and Fournier remains as applied above in Claim 1, and further, Selvarajan teaches a library data file configured to store multiple sets of received data (Selvarajan: [0029] "Depending on the availability of the source and priority order, ADAF can choose the data from a number of sources, such as: (a) avionics bus or avionics output port—the data is made available into the bus/port by the avionics; ADAF can consume the data and send to the client; (b) shared memory [library data file] —the data is made available in a shared memory region; ADAF can read the required data and send to the client... (f) mixed sources [library data file]—data set could be formed by collecting individual set of data from more than one data source, e.g., from bus/port data, shared memory, NVM, internal data, aircraft database data [multiple sets of received data]." Note that a skilled practitioner would recognize that data is stored in a memory and can be labeled as a library data file.). 
32.	Regarding Claim 16, Selvarajan and Fournier remains as applied above in Claim 1, and further, Selvarajan teaches each of the set of data format definitions defines how to decode the received data, and under which behaviors and circumstances the decoded received data is reformatted (Selvarajan: [0023] and [0026] "The application describes an avionics system comprising ADAF, a separate space and time partitioned module, which handles retrieving data from the concerned avionics and then transmitting the data to the respective remote client applications in a suitable format... In some cases, ADAF enables blending data from multiple sources including internal data from two or more avionics. ADAF can also provide a configuration-driven data acquisition list, and can enable different types of data transfers, such as periodic, aperiodic, event-driven, etc. ADAF can also protect avionics from too frequent requests via rate control and caching, for example."  Also, "ADADB 140 acts as a core configuration file used by ADAF 125 to determine parameters [how to decode received data] such as: (a) what data is to be given; (b) which client is to be given data; (c) what rate the data is to be given; (d) which format to provide the data; (e) how much can the data be given; and (f) when to start and stop the data transmission."). 
33.	Regarding Claim 19, Selvarajan teaches a specialized data network for a set of aircraft, comprising (Selvarajan: [0009] "The system further comprises one or more uncertified computing devices, each such uncertified computing device having one or more uncertified client applications configured to communicate [data network for aircraft] with the certified on-board avionics control function(s); and an avionics data access function (ADAF) located on-board the aircraft, in communication with the data access component(s) and with the uncertified client application(s)."): 
At least one avionics system for each of the set of aircraft, the at least one avionics system defining a set of avionic system data formats for exchanging data of the at least one avionics system and the specialized data network, and wherein the set of avionics system data format is different from at least one other at least one avionics system for another of the set of aircraft (Selvarajan: [0031] "ADAF 125 also may provide an avionics variation abstraction feature, which enables ADAF 125 to take data from a number of different aircraft baselines, such as A320, A340, A350, A380, B747, B777x, B757, E2, ERJ, G450, G650, DF7X, etc. In addition, ADAF 125 may support a variety of data formats for remote client apps, such as JSON, XML, raw binary, FIXM, etc. [avionic system data form is different] ADAF 125 also may provide a data standardization feature, which enables raw data from certified avionics control function(s) 115 to be converted to a standard format using data collection, data filtering, and/or data formatting in ADAF 125. ADAF 125 also may provide a data access mechanism, which enables data to be transmitted [exchanging data] periodically or on a demand-driven or event-driven basis."); 
507088-US-2/71966-1954 A memory storing a configuration data file defining each of the set of avionics system data formats associated with the corresponding set of avionics systems (Selvarajan: [0026] and [0031] "In addition, ADAF 125 also establishes a protocol with one or more external applications hosted in the uncertified computing device 155, or remote client, via the gateway 145. ADADB 140 [memory] acts as a core configuration file [configuration data file] used by ADAF 125 to determine parameters such as... (d) which format to provide the data [defining set of data format definitions]..."  Also, "In addition, ADAF 125 may support a variety of data formats for remote client apps, such as JSON, XML, raw binary, FIXM, etc. [set of data format definitions are different].");
An application module configured to utilize a set of universal format data (Selvarajan: [0011] "The ADAF may be built using software product line (SPL) architecture. The ADAF may configured to provide data in one or more standard formats [universal format data], such as A834, FIXM, JSON, XML, or raw binary.");
And a data converter module configured to receive data from any of the at least one avionics system for each of the set of aircraft, to adapt the received data to the set of universal format data based on the configuration data file, and to provide the set of universal format data to the application module (Selvarajan: [0031] and [0036] "ADAF 125 also may provide a data standardization feature, which enables raw data from certified avionics control function(s) 115 [receive data from avionic systems] to be converted to a standard format [adapt to set of universal format data] using data collection, data filtering, and/or data formatting [based on configuration data file] in ADAF 125. ADAF 125 also may provide a data access mechanism, which enables data to be transmitted periodically or on a demand-driven or event-driven basis. ADAF 125 also may provide data compression and/or data encryption features, which enable data to be compressed and/or encrypted before transmission."  Also, "ADAF can also simultaneously connect with more than one avionics application [provide to application module]. ADAF may provide data in various standard formats such as JSON, XML, A834, FIXM, etc. ADAF can support different clients simultaneously of different.").
	Selvarajan fails to explicitly teach a removable Electronic Flight Bag (EFB) that comprises a memory, application module, and data converter module.  However, Selvarajan does teach onboard avionics that serves requests from remote applications, such as an electronic flight bag (Selvarajan: [0003] and [0025] "An uncertified remote client application may comprise a variety of elements hosted outside the avionics bay, such as, for example, a portable electronic flight bag (EFB), an installed EFB, or an external client such as a ground center."  Also, "In some embodiments, the uncertified computing device(s) 155 host one or more remote client applications that are complementary to primary cockpit systems and have minimal impact on the real-time operation of the FMS. For example, the uncertified computing device(s) 155 may host applications such as an EFB flight planning app, a weather app that retrieves FMS flight plan data, etc.").  In Selvarajan, the onboard avionics is in communication with the electronic flight bag to receive data from avionic systems and to provide data to the application module.  
Also, in the same field of endeavor, Fournier teaches a removable Electronic Flight Bag (EFB) (Fournier: [0044] "An EFB 122 may be situated onboard, in a portable manner or integrated into the cockpit. The said EFB can interact (bilateral communication 123) with the avionics equipment 121. The EFB can also be in communication 124 with external computing resources, accessible by the network (for example cloud computing 125). In particular, the computations can be performed locally on the EFB or partially or totally in the computation means accessible by the network.").
Selvarajan and Fournier are considered to be analogous to the claim invention because they are in the same field of onboard avionics to reduce pilot workload.  Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify Selvarajan to incorporate the teachings of Fournier to include and process data in an electronic flight bag because it provides the benefit of a connected aircraft that is used to assist in reducing pilot workload, which can have further benefits such as increased flight safety, reducing costs, and improving flight quality.
34.	Regarding Claim 20, Selvarajan and Fournier remains as applied above in Claim 1, and further, Selvarajan teaches the set of avionics system data formats are associated with the formatting of flight plan data of at least one Flight Management System (FMS) (Selvarajan: [0025] and [0026] "In some embodiments, the uncertified computing device(s) 155 host one or more remote client applications that are complementary to primary cockpit systems and have minimal impact on the real-time operation of the FMS. For example, the uncertified computing device(s) 155 may host applications such as an EFB flight planning app, a weather app that retrieves FMS flight plan data [associated with formatting flight plan], etc."  Also, "In operation, ADAF 125 establishes a protocol with the certified avionics control functions 115 to fetch data from the certified avionics control functions 115. In addition, ADAF 125 also establishes a protocol with one or more external applications hosted in the uncertified computing device 155, or remote client, via the gateway 145. ADADB 140 acts as a core configuration file used by ADAF 125 to determine parameters such as... (d) which format to provide the data...").
35.	Claims 8-9 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Selvarajan (US 20190312935 A1), in view of Fournier (US 20160019732 A1), and in further view of Pearson (US 20190012921 A1).
36.	Regarding Claim 8, Selvarajan and Fournier remains as applied above in Claim 4.
	Selvarajan and Fournier fails to explicitly teach the data converter module is further configured to provide a change request to the flight plan data of one of the first FMS or the second FMS by way of receiving universal format data including the change request from the application module, to adapt the received universal format data to one of the first data format or the second data format based on the configuration data file, and to provide the one of the first data format change request or the second data format change request to the one of the first FMS or the second FMS.
	However, in the same field of endeavor, Pearson teaches the data converter module is further configured to provide a change request to the flight plan data of one of the first FMS or the second FMS by way of receiving universal format data including the change request from the application module, to adapt the received universal format data to one of the first data format or the second data format based on the configuration data file, and to provide the one of the first data format change request or the second data format change request to the one of the first FMS or the second FMS (Pearson: [0013] and [0022] "Flight management modules or algorithms supported by the MCDU process the received operational data to generate flight management data or commands that achieve the flight management functionality supported by the MCDU, such as, for example, flight plan modifications [provide change request to flight plan], trajectories, or other commands for navigating or operating the aircraft. The MCDU transmits the generated flight management data to the FMC. The FMC converts the flight management data or commands from the format or protocol [universal format data] associated with the MCDU interface into a different format [first or second data format] or protocol associated with the avionics interface for the destination avionics or LRU, and then transmits the converted flight management data to the intended avionics or LRU [provide format change request to FMS], which then executes or otherwise processes the data to operate in accordance with the flight management functionality supported by the MCDU."  Note that Pearson discloses the claimed invention except for the second FMS.  It would have been obvious to one having ordinary skill in the art at the time of the invention was made to include a second FMS in an avionics system, since it has been held that mere duplication of the essential working parts of a device involves a flight management system to format flight plan data . Therefore, someone with routine skill in the art can use a second FMS in an avionics system, St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.  Also, "In other embodiments, the communications module 126 is configured to support communications between the FMC 102 and the MCDU 108 in accordance with the ARINC 429 (A429) standard via an A429 data bus 129 provided between A429 ports 114, 128 of the respective modules 102, 108. In yet other embodiments, the communications module 126 is configured to support communications between the FMC 102 and the MCDU 108 in accordance with the ARINC 422 (A422) standard via an A422 data bus 129 provided between A422 ports 114, 128 of the respective modules 102, 108. In yet other embodiments, the communications module 126 is configured to support communications between the FMC 102 and the MCDU 108 in accordance with the ARINC 739 (A739) standard via an A739 data bus 129 provided between A739 ports 114, 128 of the respective modules 102, 108.").
Selvarajan, Fournier, and Pearson are considered to be analogous to the claim invention because they are in the same field of onboard avionics.  Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify Selvarajan and Fournier to incorporate the teachings of Pearson to provide a change request of the flight plan, and to adapt and provide the change request to the FMS because it provides the benefit of flight management functionality to reuse existing avionics to support cockpit upgrades.  
37.	Regarding Claim 9, Selvarajan, Fournier, and Pearson remains as applied above in Claim 8, and further, Pearson teaches the one of the first data format change request or the second data format change request is a native data format of the respective one of the first FMS or the second FMS (Pearson: [0012], [0013], and [0017] "For purposes of explanation, the subject matter may primarily be described herein in the context of converting operational data received from onboard avionics or LRUs in a first format (e.g., an avionics bus format) [native format] into another format supported by the interface with the MCDU..."  Also, "Flight management modules or algorithms supported by the MCDU process the received operational data to generate flight management data or commands that achieve the flight management functionality supported by the MCDU, such as, for example, flight plan modifications [change request], trajectories, or other commands for navigating or operating the aircraft."  Also, "The avionics LRUs 104 generally represent the electronic components or modules installed onboard the aircraft that support navigation, flight planning, and other aircraft control functions in a conventional manner and/or provide real-time data and/or information regarding the operational status of the aircraft to the FMC 102." Note that it would also have been obvious matter of design choice to format the change request as a native data format, since the applicant has not disclosed that it solves any stated problem or is for any particular purpose and it appears that the invention would perform equally well without the change request in a native format.).  
38.	Regarding Claim 17, Selvarajan and Fournier remains as applied above in Claim 1.
	Selvarajan and Fournier fails to explicitly teach at least a subset of the data format definitions defines at least a first display format and a second display format, and wherein the subset of the data format definitions triggers one of the first display format or the second display format based on whether the received data satisfies a threshold data value. 
	However, in the same field of endeavor, Pearson teaches at least a subset of the data format definitions defines at least a first display format and a second display format, and wherein the subset of the data format definitions triggers one of the first display format or the second display format based on whether the received data satisfies a threshold data value (Pearson: [0023], [0027], and [0028] "For example, the data concentrator application 116 may convert data received from an avionics LRU 104 to the A429 or Ethernet format before providing the data to the MCDU 108, and vice versa. Additionally, in exemplary embodiments, the FMC 102 validates the data [satisfies threshold data value] received from an avionics LRU 104 before transmitting the data to the MCDU 108. For example, the FMC 102 may perform debouncing, filtering, and range checking, and/or the like prior to converting and retransmitting data from an avionics LRU 104."  Also, "The data concentrator application 116 obtains the operational data formatted in accordance with the particular communications protocol or standard supported by the avionics interface 110 from which the operational data is received and then performs one or more data validation operations on the operational data to verify the operational data is valid [satisfies threshold data value]."  Also, "In exemplary embodiments, the data concentrator application 116 formats, transcodes, or otherwise converts the received operational data into a format corresponding to the communications protocol or standard supported by the communications interface 114 and then transmits or otherwise provides the reformatted operational data to the MCDU 108 via the MCDU interface 114.").
Selvarajan, Fournier, and Pearson are considered to be analogous to the claim invention because they are in the same field of onboard avionics.  Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify Selvarajan and Fournier to incorporate the teachings of Pearson to display data that satisfies a threshold because it provides the benefit of display only the important information for pilots, which can provide a further benefit of increased awareness.
39.	Regarding Claim 18, Selvarajan and Fournier remains as applied above in Claim 1.
	Selvarajan and Fournier fails to explicitly teach the data converter module is further configured to receive universal format data from the application module, to adapt the received universal format data to a set of avionics system format data based on the configuration data file, and to provide the set of avionics system format data to one of the set of avionics systems.  
	However, in the same field of endeavor, Pearson teaches the data converter module is further configured to receive universal format data from the application module, to adapt the received universal format data to a set of avionics system format data based on the configuration data file, and to provide the set of avionics system format data to one of the set of avionics systems (Pearson: [0013] "Flight management modules or algorithms supported by the MCDU process the received operational data to generate flight management data or commands that achieve the flight management functionality supported by the MCDU, such as, for example, flight plan modifications, trajectories, or other commands for navigating or operating the aircraft. The MCDU transmits the generated flight management data to the FMC. The FMC converts the flight management data or commands from the format or protocol [receive and adapt universal format data] associated with the MCDU interface into a different format or protocol associated with the avionics interface for the destination avionics or LRU, and then transmits the converted flight management data to the intended avionics or LRU [provide format to one of avionic systems], which then executes or otherwise processes the data to operate in accordance with the flight management functionality supported by the MCDU.").  
Selvarajan, Fournier, and Pearson are considered to be analogous to the claim invention because they are in the same field of onboard avionics.  Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify Selvarajan and Fournier to incorporate the teachings of Pearson to receive universal format data, and to adapt and provide the data to one of the avionics systems because it provides the benefit of increased flight management functionality to improve operational safety and performance of the aircraft.

Prior Art
40.	The prior art made of record and not relied upon is considered pertinent, most relevant, to applicant's disclosure.
Fournier (US 20160019793 A1)
Hochwarth (US 20190311632 A1)
Macrae (US 20150109150 A1)
Sivaratri (US 20200336552 A1)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL T SILVA whose telephone number is (571)272-6506. The examiner can normally be reached Mon-Thurs, 7:00-4:30; Second Fri, 7:00-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Ortiz can be reached on 571-272-1206. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL T SILVA/Examiner, Art Unit 3663                

/ANGELA Y ORTIZ/Supervisory Patent Examiner, Art Unit 3663